Case 17-38268        Doc 40     Filed 10/15/18     Entered 10/15/18 09:34:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 38268
         Stanya Wells

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/29/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 06/18/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-38268      Doc 40        Filed 10/15/18    Entered 10/15/18 09:34:11              Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor                  $600.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                     $600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $573.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $27.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $600.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
 Ad Astra Recovery Serv          Unsecured         142.00           NA            NA            0.00       0.00
 Ad Astra Recovery Serv          Unsecured           0.00           NA            NA            0.00       0.00
 Americash Loans                 Unsecured      1,200.00            NA            NA            0.00       0.00
 City of Chicago                 Unsecured         200.00           NA            NA            0.00       0.00
 City of Chicago Heights         Unsecured         100.00           NA            NA            0.00       0.00
 Commonwealth Edison Company     Unsecured         700.00           NA            NA            0.00       0.00
 Convergent Outsourcing          Unsecured         778.00           NA            NA            0.00       0.00
 David J Axelrod & Assoc         Unsecured      1,501.43            NA            NA            0.00       0.00
 DIVERSIFIED                     Unsecured      3,593.00            NA            NA            0.00       0.00
 Enhanced Recovery Co L          Unsecured         223.00           NA            NA            0.00       0.00
 EVERGREEN                       Unsecured         300.00           NA            NA            0.00       0.00
 Flagship Credit Accept          Unsecured     10,908.00            NA            NA            0.00       0.00
 GROEN DEVELOPMENT c/o SAKELLA   Unsecured     11,219.75            NA            NA            0.00       0.00
 Illinois Dept of Revenue 0414   Priority          200.00        134.65        134.65           0.00       0.00
 Illinois Dept of Revenue 0414   Unsecured           0.00         43.10         43.10           0.00       0.00
 Illinois Title Loans            Unsecured         500.00           NA            NA            0.00       0.00
 Illinois Tollway                Unsecured         500.00           NA            NA            0.00       0.00
 Internal Revenue Service        Unsecured           0.00          5.16          5.16           0.00       0.00
 Internal Revenue Service        Priority          548.37        552.41        552.41           0.00       0.00
 Nicor Gas                       Unsecured         453.14           NA            NA            0.00       0.00
 Speedy Loan                     Unsecured         686.05           NA            NA            0.00       0.00
 Village of Matteson             Unsecured         200.00           NA            NA            0.00       0.00
 Village of Sauk Village         Unsecured         200.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-38268        Doc 40      Filed 10/15/18     Entered 10/15/18 09:34:11             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $687.06               $0.00             $0.00
 TOTAL PRIORITY:                                            $687.06               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                  $48.26              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $600.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
